DREW, Justice.
For the reasons set forth in the opinion of the Court in the companion case of Tuggle v. Government Employees Insurance Company, Fla., 207 So.2d 674, filed this date, the petition for writ of certiorari in this cause is granted, the decision of the appellate court1 quashed,' and the cause remanded for disposition in accordance therewith.
ROBERTS, THORNAL and ERVIN, JJ., concur.
BARNS, J. (Retired), dissents with opinion.
CALDWELL, C. J., dissents and agrees with BARNS, J. (Retired).

. 186 So.2d 825.